Examiner’s Comment

Reasons for Allowance
Claims 4 and 21-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With regards to claims 4 and 24-25, the application is allowable for the reasons set forth on pages 10-11 of the Board Decision mailed on November 9, 2021, which is hereby incorporated by reference.  As noted therein, and as argued on pages 9-11 of Appellant’s brief, the claimed invention requires a “cavity…configured to provide a channel guiding a flow of the magnetic resonance fluid through the catheter to the energy application element as a cooling fluid for cooling the energy application element…” with a coil encircling the cavity, whereas the closest prior art does not teach or suggest fluid in a channel which is surrounded by a coil, as required by the claimed invention.
The dependent claims are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793